Title: To Thomas Jefferson from John Pickering, 10 October 1825
From: Pickering, John
To: Jefferson, Thomas


Sir,
Salem (Mass.)
Oct. 10. 1825.
I have taken the liberty to send you (by the last post) a little pamphlet on Greek Grammars. It was originally communicated by me as an article for the North American Review, and was printed off for the October number, which is just published; but after it was printed, the Editor informed me, that he did not think it expedient to publish it; observing, among other things, that upon further consideration he did not agree in the opinions I had supported, & that he thought the ground taken in it, was (as you know the common but vague phrase of the day is) behind “the spirit of the age”. I could only reply, that I submitted to the decision as to one which of right belonged to him, though I could not feel satisfied with the reasons which had an influence in that decision. The article was accordingly cancelled; but a few private copies having been struck off, I beg your acceptance of two of them, one for your own use, & the other to be disposed of as you may think proper. You will perceive that the pamphlet is considered as not published, & of course, not a subject of public notice; but with this remark the use of it is submitted to your good judgment.I have not the means of knowing your own sentiments on the question discussed, though I can have no doubt that you have examined it; but I flatter myself, Sir, that in my views of this merely practical matter you will find nothing that is not sound in principle & defensible to the full extent of the very guarded & qualified language in which I have expressed myself. You will perceive also, & make just allowance, for what will probably escape petty critics, that I have introduced various remarks & illustrations which, rigorously speaking, were not necessary to the argument, but were admitted merely to relieve the natural dryness of the subject, & thus attract the notice of a few more readers than might otherwise be willing to attend to the question.Will you permit me to trouble you so far as to inform me what Greek Grammar is adopted in your University?I have the honour to be Sir, with great respect your obedt & h’ble servtJno Pickering